 1

 2                             UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                            Case No.: 2:19-cr-00064-APG-NJK
 5
                            Plaintiff,                                   Order
 6
     v.                                                         (Docket Nos. 130, 135)
 7 KING ISAAC UMOREN,

 8                          Defendant.

 9         Pending before the Court is Defendant King Isaac Umoren’s motion to dismiss counsel.

10 Docket No. 130. Defendant asks the Court to dismiss his appointed attorney, Mace Yampolsky,

11 Esq. due to a breakdown in communication and irreconcilable differences. Id.; Docket No. 134.

12 Mr. Yampolsky does not oppose the request as he agrees that the attorney-client relationship is

13 irretrievably broken, though he disputes many of the statements made in Defendant’s motion.

14 Docket No. 131.

15         IT IS HEREBY ORDERED THAT Defendant’s motion, Docket No. 130, is GRANTED.

16 In granting this motion, the Court is specifically not making a finding that Mr. Yampolsky engaged

17 in any sort of misconduct or inappropriate behavior. Rather, the Court grants the motion because

18 both Defendant and Mr. Yampolsky agree that their relationship is no longer productive. Mr.

19 Yampolsky is withdrawn as Defendant’s attorney.

20         IT IS FURTHER ORDERED that JESS MARCHESE, Esq., is APPOINTED as substitute

21 counsel for KING ISAAC UMOREN in place of Mace J. Yampolsky for all future proceedings.

22 Mr. Yampolsky’s office shall forward the file to Mr. Marchese’s office forthwith.

23
 1         IT IS FURTHER ORDERED that an attorney appointed under the Criminal Justice Act

 2 will be required to apply under Fed. R. Crim. P. 17(b) for the issuance of subpoenas, whether for

 3 service within or outside of the District of Nevada. The cost of process, fees and expenses of

 4 witnesses so subpoenaed shall be paid as witness(es) subpoenaed on behalf of the Government.

 5 The Court is satisfied the individual is unable to pay fees and expenses of subpoenaed witness(es)

 6 and the United States Marshal shall provide such witness(es) subpoenaed advance funds for the

 7 purpose of travel within the District of Nevada and subsistence. Any subpoenas served on behalf

 8 of the individual, the return thereon to this Court shall be sealed, unless otherwise ordered.

 9         IT IS FURTHER ORDERED that the United States’ motion to seal Docket Nos. 130 and

10 134 is GRANTED. Docket No. 135. The Court INSTRUCTS the Clerk’s Office to seal both

11 documents.

12         IT IS SO ORDERED.

13         DATED: May 3, 2021.

14
                                                  NANCY J. KOPPE
15                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23



                                                     2
